Exhibit 10.8

FIRST OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS

THIS FIRST OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS (this
“Amendment”) is dated as of the 30th day of March, 2011 (the “Effective Date”)
by and among TNP SRT SECURED HOLDINGS, LLC, a Delaware limited liability company
(“Lead Borrower”), TNP SRT MORENO MARKETPLACE, LLC, a Delaware limited liability
company (“Moreno Borrower”), TNP SRT SAN JACINTO, LLC, a Delaware limited
liability company (“San Jacinto Borrower”, and collectively with Lead Borrower
and Moreno Borrower, the “Original Borrower”), TNP STRATEGIC RETAIL TRUST, INC.,
a Maryland corporation (the “REIT”), TNP STRATEGIC RETAIL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “OP”, and collectively with the REIT,
the “Tranche A Guarantors”), THOMPSON NATIONAL PROPERTIES, LLC, a Delaware
limited liability (“TNP”), ANTHONY W. THOMPSON, an individual having
(“Thompson”), AWT FAMILY, LIMITED PARTNERSHIP, a California limited partnership
(“AWT”, and together with the REIT, TNP and Thompson, the “Tranche B
Guarantors”, and together with the Tranche A Guarantors, the “Guarantors” and
individually, a “Guarantor”), TNP SRT NORTHGATE PLAZA TUCSON HOLDINGS, LLC, a
Delaware limited liability company (“Northgate”), TNP SRT CRAIG PROMENADE, LLC,
a Delaware limited liability company (the “Craig Borrower”, and together with
the Original Borrower, the “Borrower”, and together with the Guarantors and
Northgate, the “Credit Parties” and individually, a “Credit Party”), and KEYBANK
NATIONAL ASSOCIATION, a national banking association having a principal place of
business at 225 Franklin Street, 18th Floor, Boston, Massachusetts 02110, as
agent (in such capacity, “Agent”) for itself and any other lenders who become
lenders under the Credit Agreement (as hereinafter defined) collectively
referred to as “Lenders” and each individually referred to as a “Lender”). Each
Credit Party has an address at 1900 Main Street, Suite 700, Irvine, California
92614.

Witnesseth That:

WHEREAS, the Original Borrower, the Agent and the Lenders are parties to that
certain Revolving Credit Agreement dated as of December 17, 2010, as amended by
that certain Joinder Agreement of even date herewith (as amended, restated
and/or modified from time to time, the “Credit Agreement”), pursuant to which,
among other things, the Lenders agreed to provide to the Original Borrower a
revolving credit facility in the maximum principal amount of $35,000,000, and
which obligations of the Original Borrower to the Agent and Lenders under the
Credit Agreement are evidenced by, among other things, that certain Revolving
Credit Note dated as of December 17, 2010 by the Original Borrower in favor of
the Lenders in the original principal amount of $35,000,000 (as amended,
restated and/or modified from time to time, the “Note”), and are secured by,
among other things, (a) that certain Pledge and Security Agreement dated as of
December 17, 2010 by Lead Borrower in favor of the Agent for the benefit of the
Lenders (as amended, restated and/or modified from time to time, the “Borrower
Pledge Agreement”), (b) that certain Pledge and Security Agreement dated as of
December 17, 2010 by the REIT in favor of the Agent for the benefit of the
Lenders (as amended, restated and/or modified from time to time, the “REIT
Pledge Agreement”), (c) that certain Pledge and Security Agreement dated as of
December 17, 2010 by the OP and Northgate in favor of the Agent for the benefit
of the Lenders (as amended, restated and/or modified from time to time, the “OP
Pledge Agreement”), and (d) that certain Guaranty Agreement dated as of
December 17, 2010 by the



--------------------------------------------------------------------------------

Guarantors in favor of the Agent for the benefit of the Lenders (as amended,
restated and/or modified from time to time, the “Guaranty”);

WHEREAS, pursuant to that certain Joinder Agreement of even date herewith, the
Craig Borrower has been joined to the Credit Agreement and the other Loan
Documents as a Borrower;

WHEREAS, in accordance with the terms and provisions of the Credit Agreement and
the related Loan Documents, the Borrower, from time to time, may acquire
Mortgaged Properties, Approved Properties and/or direct or indirect Equity
Interests in various Entities;

WHEREAS, in connection with the acquisition of each Mortgaged Property, Approved
Property and/or Equity Interests in an Entity, the Borrower has agreed to amend
and supplement certain of the provisions, exhibits and schedules attached to the
Credit Agreement and related Loan Documents;

WHEREAS, the Lead Borrower holds 100% of the Equity Interests in and to the
Craig Borrower;

WHEREAS, pursuant to that certain Purchase and Sale Agreement dated as of
August 16, 2010 (as amended from time to time) between the Craig Borrower (as
assignee of TNP Acquisitions, LLC) and 525, 605, 655, 675, 715, 725, 755, 775 &
785 West Craig Road Holdings, LLC, a Maryland limited liability company (the
“Craig Seller”), the Craig Seller has agreed to sell, transfer and convey to the
Craig Borrower, all of the Craig Seller’s right, title and interest in and to
the real property and improvements situated in the City of North Las Vegas,
County of Clark, State of Nevada and commonly known as “Craig Promenade” (the
“Craig Property”);

WHEREAS, in connection with the acquisition of the Craig Property, the Original
Borrower and the Craig Borrower have requested the Craig Loan (as hereinafter
defined) and certain amendments to the provisions of the Loan Documents, and the
Agent and Lender have agreed to provide the Craig Loan and to make such
amendments to the Loan Documents, all upon the terms and provisions more
particularly set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Loan
Documents and agree as follows:

1. Recitals and Definitions. The foregoing recitals are hereby incorporated by
reference as if set forth at length herein. Capitalized terms used herein
without definition shall have the meaning assigned to such terms in the Credit
Agreement.

2. Craig Loan. As of the date hereof, the Original Borrower has requested an
advance in the original principal amount of Eight Million Seven Hundred Fifty
Thousand and No/100 Dollars ($8,750,000) (the “Craig Loan”), which Craig Loan
will be used by the Original Borrower (and/or the Craig Borrower) to fund a
portion of the costs and expenses related to the acquisition of the Craig
Property. In connection with the Craig Loan, the Craig Borrower has agreed to
(x) assume, on a joint and several basis, the obligations of the Original
Borrower under the Loan Documents, all upon the terms and conditions set forth
in this Amendment and (y) to

 

-2-



--------------------------------------------------------------------------------

provide certain additional documentation to secure the obligations of the
Original Borrower, the Craig Borrower and the Obligors under the Loan Documents.

For the avoidance of doubt, and for all other purposes of the Loan Documents,
(a) the Craig Loan shall constitute an “Obligation” and a “Loan” under the terms
and provisions of the Credit Agreement and the Loan Documents, and shall be
secured by, and be entitled to the benefits of, the Security Documents (as such
term is supplemented in this Amendment), the Loan Documents and any other
document and agreement executed in connection with any of the foregoing, and
(b) the Craig Property shall be deemed a “Mortgaged Property”, an “Approved
Property” and a “Funded Approved Property” for purposes of the Credit Agreement
and the Loan Documents.

3. Conditions Precedent to Craig Loan. The Borrower agrees to deliver to the
Agent the following, and acknowledges and agrees that the funding of the Craig
Loan is subject to satisfaction of the following conditions precedent, as
determined by Agent in its reasonable discretion:

(a) The Mortgaged Property Requirements and the Approved Property Requirements
shall have been satisfied.

(b) The Agent and Majority Lenders shall have approved the Craig Property as a
Mortgaged Property and the Agent shall have approved the Craig Property as an
Approved Property, each in their sole discretion.

(c) Agent shall have received evidence that Borrower has invested cash equity in
the aggregate of at least Four Million Eight Hundred Fifty Thousand and No/100
Dollars ($4,850,000) in the Craig Property.

(d) Borrower shall have paid (i) Agent’s legal fees and all other of Agent’s
reasonable costs, fees and expenses incurred in connection with the making of
the Craig Loan and (ii) all other costs and expenses incurred in connection with
the closing of the acquisition of the Craig Property.

(e) Agent shall have received all of the other documents listed in the closing
checklist supplied by Agent to Borrower with respect to the Craig Loan except
for certain items which are listed on Exhibit A of the Open Items Letter being
executed as of even date and which must be supplied to and approved by Agent by
the dates stated on the Open Items Letter.

(f) No Default or Event of Default shall have occurred and be continuing under
the terms and provisions of this Amendment, the Credit Agreement, the Note, or
of any of the Loan Documents.

(g) Agent shall have received such other documents and certificates as Agent may
reasonably request from Borrower, any Guarantor, and any other Person, in form
and content satisfactory to Agent.

4. Additional Amendments to the Credit Agreement. As of the Effective Date, each
of the Credit Parties and the Agent agree that:

 

-3-



--------------------------------------------------------------------------------

(a) Section 1.01 of the Credit Agreement is hereby amended by replacing the
reference to “June __, 2011” in clause (b)(ii)(A) of the definition of “Tranche
A Available Amount” with “June 17, 2011”.

(b) Article VII of the Credit Agreement is hereby amended by replacing all
references to “clause (g) or (h)” in the second to last paragraph with “clause
(f), (g) or (h)”.

(c) Schedules 3.05, 3.15, 5.12(a), 5.12(b), and 6.01 to the Credit Agreement are
hereby amended and restated in their entirety by the corresponding Schedules
attached to this Amendment, which information is true, correct and complete as
of the Effective Date.

5. Additional Amendment to the Borrower Pledge Agreement. Contemporaneous with
the execution and delivery of this Amendment, the Lead Borrower is executing and
delivering to the Agent a certain Pledge Agreement Addendum (as defined in the
Borrower Pledge Agreement) to the Borrower Pledge Agreement. As of the Effective
Date, each of the Credit Parties and the Agent agree that Exhibit A to the
Borrower Pledge Agreement is hereby amended and supplemented to add thereto the
Equity Interests described and set forth in said Pledge Agreement Addendum

6. Representations and Warranties. Each Credit Party represents and warrants to
the Agent and Lenders as follows:

(a) The representations and warranties of the Credit Parties as set forth in the
Credit Agreement and each Loan Document are hereby confirmed, affirmed and
ratified by each of the Credit Parties (including, without limitation, the Craig
Borrower), and each Credit Party confirms and affirms that each such
representation and warranty is true and correct in all material respects as of
the Effective Date, including with respect to the Craig Borrower and the Craig
Property.

(b) The Mortgaged Property Requirements and Approved Property Requirements are
satisfied with respect to the Craig Property, the Craig Borrower and the Craig
Loan, as applicable.

(c) The transactions contemplated by this Amendment are within the corporate,
partnership or limited liability company powers (as applicable) of the
respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Amendment and
the documents executed in connection herewith have been duly executed and
delivered by each Credit Party which is a party thereto and constitute the
legal, valid and binding obligation of each such Person, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(d) The transactions contemplated by this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect or which shall be completed at the appropriate time for
such filings under applicable securities laws, (b) will not violate, to the
Credit Parties’ knowledge, any applicable law, regulation or order of any

 

-4-



--------------------------------------------------------------------------------

Governmental Authority to the extent that such violation could reasonably be
expected to have a Material Adverse Effect, (c) will not violate the charter,
by-laws or other organizational documents of any Credit Party or any of the
Borrower’s Subsidiaries, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower’s Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower’s
Subsidiaries to the extent that such violation, default or right to require
payment could reasonably be expected to have a Material Adverse Effect, and
(e) will not result in the creation or imposition of any Lien on any Collateral,
except pursuant to the Deeds of Trust and the Pledge Agreements.

(e) No Event of Default has occurred and is continuing or would result by the
execution of this Amendment which constitutes an Event of Default under the
Credit Agreement or any Loan Document or would constitute such an Event of
Default but for the requirement that notice be given or time elapse or both

7. References in Loan Documents. All references in any of the Loan Documents to
the “Credit Agreement”, the “Note”, the “Guaranty”, the “Borrower Pledge
Agreement”, the “REIT Pledge Agreement”, the “OP Pledge Agreement”, or to the
“Loan Documents”, shall, from and after the Effective Date be deemed to mean and
refer to the Credit Agreement, the Note, the Guaranty, the Borrower Pledge
Agreement, the REIT Pledge Agreement, the OP Pledge Agreement, and each other
Loan Document (as applicable) as amended and affected by this Amendment. This
Amendment shall be deemed to be a “Loan Document” for the purposes of the Credit
Agreement and the other Loan Documents.

8. Ratification by the Credit Parties.

(a) Each Loan Credit hereby ratifies, affirms and confirms the Loan Documents
(as modified by this Amendment), and acknowledges and agrees that the Loan
Documents (as modified by this Amendment) remain in full force and effect and
are enforceable against such Credit Party and against the Collateral described
therein in accordance with their respective terms. Each Credit Party hereby
further acknowledges and agrees that, as of the Effective Date, the Loan
Documents, as amended by this Amendment, are not subject to any defenses, rights
of setoff, claims or counterclaims that might limit the enforceability thereof,
the obligations created and evidenced thereby or the terms and provisions
thereof.

(b) In furtherance of the provisions of subsection (a) above, and not in
limitation or derogation thereof, by its execution of this Amendment, each
Guarantor hereby (i) acknowledges and consents to the terms and provisions of
this Amendment; (ii) ratifies, affirms and confirms the Guaranty; (iii) agrees
that the Guaranty is and shall remain in full force and effect and that the
terms and provisions of the Guaranty covers and pertains to the Guaranteed
Obligations (as defined in the Guaranty), Notes, Credit Agreement and other Loan
Documents; (iv) acknowledges that there are no claims or offsets against, or
defenses or counterclaims to, the terms and provisions of the Guaranty or other
obligations created and evidenced by the Guaranty; and (v) certifies that the
representations and warranties contained in the Guaranty, the Credit Agreement,
and the other Loan Documents with respect to each Guarantor remains the true and
correct representations and warranties of such Guarantor as of the Effective
Date.

 

-5-



--------------------------------------------------------------------------------

9. Security and Liens. All Obligations of the Credit Parties under the Loan
Documents, each as amended by this Amendment, shall be secured by and be
entitled to the benefits of, and the Collateral shall remain in all respects
subject to the liens, charges and encumbrances of, the Loan Documents, and
nothing herein contained, and nothing done pursuant hereto or in connection
herewith shall affect or be construed to affect the liens, charges or
encumbrances or conveyances effected thereby or the priority thereof or to
release or affect the liability of any party or parties whomsoever may now, or
hereafter be, liable on account of the Obligations.

10. No Waiver. This Amendment is only a modification of the Loan Documents and
is not intended to, and shall not be construed to, effect a novation of any Loan
Document, or to constitute a modification of, or a course of dealing at variance
with, the Loan Documents (each as amended by this Amendment), such as to require
further notice by Lenders or Agent to require strict compliance with the terms
the other Loan Documents in the future.

11. Release; Set-off. Each Credit Party hereby unconditionally releases and
forever discharges Agent, each Lender and their respective officers, directors,
shareholders, and employees from any and all claims, demands, causes of action,
expenses, losses and other damages of whatever kind, whether known or unknown,
liquidated or unliquidated, at law or in equity, that exists as of the Effective
Date in connection with the Credit Agreement, the Loan Documents and any other
documents relating thereto.

12. Miscellaneous.

(a) All costs and expenses of Agent, including, without limitation, appraisal
fees and reasonable attorney’s fees of counsel to Agent relating to the
negotiation, preparation, execution and delivery of this Amendment and all
instruments, agreements and documents contemplated hereby, shall be the
responsibility of Borrower

(b) This Amendment shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts applicable to contracts made and
performed within such state.

(c) This Amendment may be executed in any number of counterparts, all of which
when taken together shall constitute one agreement binding on the parties
hereto, notwithstanding that all parties are not signatories to the same
counterpart.

(d) Delivery of an executed signature page of this Amendment by facsimile
transmission or by means of electronic mail (in so-called “pdf”, “TIF” or any
similar format) shall be effective as an in-hand delivery of an original
executed counterpart hereof.

[The Next Page is the Signature Page]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Credit Parties, the Agent and the Lenders have caused
this Amendment to be duly executed by their respective duly authorized officers,
as an instrument under seal, as of the date and year first above written.

BORROWERS:

TNP SRT SECURED HOLDINGS, LLC, a

Delaware limited liability company

By:   TNP Strategic Retail Operating Partnership, L.P., its sole member   By:  
TNP Strategic Retail Trust, Inc., its general partner     By:   /s/ Anthony W.
Thompson       Print Name: Anthony W. Thompson       Title: CEO

 

TNP SRT MORENO MARKETPLACE, LLC, a

Delaware limited liability company

By    TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its
Sole Member   By:   TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership, its Sole Member     By:   TNP Strategic Retail Trust, Inc.,
a Maryland corporation, its General Partner       By:   /s/ Anthony W. Thompson
        Print Name: Anthony W. Thompson         Title: CEO

(Signatures continued on next page.)



--------------------------------------------------------------------------------

TNP SRT SAN JACINTO, LLC, a Delaware limited liability company By    TNP SRT
Secured Holdings, LLC, a Delaware limited liability company, its Sole Member  
By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member     By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its General Partner       By:   /s/ Anthony W. Thompson  
      Print Name: Anthony W. Thompson         Title: CEO

 

TNP SRT CRAIG PROMENADE, LLC, a Delaware limited liability company By    TNP SRT
Secured Holdings, LLC, a Delaware limited liability company, its Sole Member  
By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member     By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its General Partner       By:   /s/ Anthony W. Thompson  
      Print Name: Anthony W. Thompson         Title: CEO

(Signatures continued on next page.)



--------------------------------------------------------------------------------

AGENT AND MAJORITY LENDER:

KEYBANK NATIONAL ASSOCIATION, as Agent and Lender By:   /s/ Christopher T. Neil
  Christopher T. Neil, Senior Relationship Manager

GUARANTORS and OBLIGORS:

TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:   TNP Strategic Retail Trust, Inc., its general partner   By:   /s/ Anthony
W. Thompson     Print Name: Anthony W. Thompson     Title: CEO

 

TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation By:   /s/ Anthony W.
Thompson     Print Name: Anthony W. Thompson     Title: CEO

 

THOMPSON NATIONAL PROPERTIES, LLC, a Delaware limited liability company By:  
/s/ Anthony W. Thompson     Print Name: Anthony W. Thompson     Title: CEO

 

(Signatures continued on next page.)



--------------------------------------------------------------------------------

AWT FAMILY LIMITED PARTNERSHIP, a California limited partnership By:   West
Coast Health Insurance Services, Inc., a California corporation, its General
Partner   By:   /s/ Anthony W. Thompson     Print Name: Anthony W. Thompson    
Title: CEO /s/    Anthony W. Thompson         Anthony W. Thompson

 

TNP SRT NORTHGATE PLAZA TUCSON HOLDINGS, LLC, a Delaware limited liability
company By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member   By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its general partner     By    /s/ Anthony W. Thompson    
  Print Name: Anthony W. Thompson       Title: CEO



--------------------------------------------------------------------------------

Schedule 3.05

Flood Zones; Earthquake or Seismic Areas

 

     Flood Zone    EQ Zone    Wind Zone

San Jacinto Esplanade

   X Shaded    1    N/A

Moreno Marketplace

   X Shaded    E    N/A

Craig Promenade

   X    2b    I



--------------------------------------------------------------------------------

Schedule 3.15

Subsidiaries

The following are the Subsidiaries of TNP Strategic Retail Trust, Inc. as of the
date of this Agreement:

TNP Strategic Retail Operating Partnership, L.P.

TNP SRT Secured Holdings, LLC

TNP SRT Moreno Marketplace, LLC

TNP SRT San Jacinto, LLC

TNP SRT Waianae Mall, LLC

TNP SRT Northgate Plaza Tucson Holdings, LLC

TNP SRT Northgate Plaza Tucson, LLC

TNP SRT Craig Promenade, LLC



--------------------------------------------------------------------------------

Schedule 5.12(a)

Mortgaged Property Pool

San Jacinto Esplanade, San Jacinto, California

Moreno Marketplace, Moreno, California

Craig Promenade, North Las Vegas, Nevada

Schedule 5.12(b)

Approved Property Pool

San Jacinto Esplanade, San Jacinto, California

Moreno Marketplace, Moreno, California

Northgate Plaza, Tucson, Arizona

Craig Promenade, North Las Vegas, Nevada



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

None.